
	
		II
		111th CONGRESS
		1st Session
		S. 1628
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Udall of Colorado
			 (for himself and Mrs. Hagan) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VII of the Public Health Service Act to
		  increase the number of physicians who practice in underserved rural
		  communities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural Physician Pipeline Act of
			 2009.
		2.Rural Physician
			 Training GrantsPart C of
			 title VII of the Public Health Service Act (42 U.S.C. 293k et seq.) is
			 amended—
			(1)after the part heading, by inserting the
			 following:
				
					IMedical
				training generally
					;
				
				and(2)by inserting at
			 the end the following:
				
					IITraining in
				underserved communities
						749.Rural
				Physician Training Grants
							(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall establish a program to make
				grants to eligible entities for the purposes of—
								(1)assisting
				eligible entities in recruiting students most likely to practice medicine in
				underserved rural communities;
								(2)providing
				rural-focused training and experience; and
								(3)increasing the
				number of recent allopathic and osteopathic medical school graduates who
				practice in underserved rural communities.
								(b)Eligible
				entitiesIn order to be eligible to receive a grant under this
				section, an entity shall—
								(1)be a school of
				allopathic or osteopathic medicine accredited by a nationally recognized
				accrediting agency or association approved by the Secretary for this purpose,
				or any combination or consortium of such schools; and
								(2)submit an
				application to the Secretary at such time, in such form, and containing such
				information as the Secretary may require, including a certification that such
				entity—
									(A)will use amounts
				provided to the institution to—
										(i)establish and
				carry out a Rural Physician Training Program described in subsection
				(d);
										(ii)improve an
				existing rural-focused training program to meet the requirements described in
				subsection (d) and carry out such program; or
										(iii)expand and
				carry out an existing rural-focused training program that meets the
				requirements described in subsection (d); and
										(B)employs, or will
				employ within a timeframe sufficient to implement the Program (as described by
				a timetable and supporting documentation in the application of the eligible
				entity), faculty with experience or training in rural medicine or with
				experience in training rural physicians.
									(c)PriorityIn
				awarding grant funds under this section, the Secretary shall give priority to
				eligible entities that—
								(1)demonstrate a
				record of successfully training students, as determined by the Secretary, who
				practice medicine in underserved rural communities;
								(2)demonstrate that
				an existing academic program of the eligible entity produces a high percentage,
				as determined by the Secretary, of graduates from such program who practice
				medicine in underserved rural communities;
								(3)demonstrate rural
				community institutional partnerships, through such mechanisms as matching or
				contributory funding, documented in-kind services for implementation, or
				existence of training partners with interprofessional expertise (such as
				dental, vision, or mental health services) in community health center training
				locations or other similar facilities; or
								(4)submit, as part
				of the application of the entity under subsection (b), a plan for the long-term
				tracking of where the graduates of such entity are practicing medicine.
								(d)Use of
				funds
								(1)EstablishmentAn
				eligible entity receiving a grant under this section shall use the funds made
				available under such grant to—
									(A)establish and
				carry out a Rural Physician Training Program (referred to in
				this section as the Program);
									(B)improve an
				existing rural-focused training program to meet the Program requirements
				described in this subsection and carry out such program; or
									(C)expand and carry
				out an existing rural-focused training program that meets the Program
				requirements described in this subsection.
									(2)Structure of
				programAn eligible entity shall—
									(A)enroll no fewer
				than 10 students per class year into the Program; and
									(B)develop criteria
				for admission to the Program that gives priority to students—
										(i)who have
				originated from or lived for a period of 2 or more years in an underserved
				rural community; and
										(ii)who express a
				commitment to practice medicine in an underserved rural community.
										(3)CurriculaThe
				Program shall require students to enroll in didactic coursework and clinical
				experience particularly applicable to medical practice in underserved rural
				communities, including—
									(A)clinical
				rotations in underserved rural communities, and in specialties including family
				medicine, internal medicine, pediatrics, surgery, psychiatry, and emergency
				medicine;
									(B)in addition to
				core school curricula, additional coursework or training experiences focused on
				medical issues prevalent in underserved rural communities, including in areas
				such as trauma, obstetrics, ultrasound, oral health, and behavioral health;
				and
									(C)any coursework or
				clinical experience that—
										(i)may be developed
				as a result of the Symposium described in subsection (f); or
										(ii)the Secretary
				finds appropriate.
										(4)Residency
				placement assistanceWhere available, the Program shall assist
				all students of the Program in obtaining clinical training experiences in
				locations with postgraduate programs offering residency training opportunities
				in underserved rural communities, or in local residency training programs that
				support and train physicians to practice in underserved rural communities, as
				well as assist all students of the Program in obtaining postgraduate residency
				training in such programs.
								(5)Program student
				cohort supportThe Program shall provide and require all students
				of the Program to participate in social, educational, and other group
				activities designed to further develop, maintain, and reinforce the original
				commitment of such students to practice in an underserved rural
				community.
								(e)Annual
				reporting requirementOn an annual basis, an eligible entity
				receiving a grant under this section shall submit a report to the Secretary
				on—
								(1)the overall
				success of the Program established by the entity, based on criteria the
				Secretary determines appropriate;
								(2)the number of
				students participating in the Program;
								(3)the number of
				graduating students who participated in the Program;
								(4)the residency
				program selection of graduating students who participated in the
				Program;
								(5)the number of
				graduates who participated in the Program who are practicing in underserved
				rural communities not less than one year after completing residency training;
				and
								(6)the number of
				graduates who participated in the Program who are not practicing in underserved
				rural communities not less than one year after completing residency
				training.
								(f)Rural Training
				Program Symposium
								(1)Purposes of
				SymposiumTo assist the Secretary in carrying out the Program and
				making grant determinations under this section, the Secretary shall convene a
				Rural Training Program Symposium (referred to in this section as the
				Symposium) to—
									(A)develop best
				practices that may be incorporated into consideration of applications under
				subsection (b); and
									(B)establish a
				network of allopathic and osteopathic medical schools that have developed or
				will develop rural training programs in accordance with subsection (d).
									(2)CompositionThe
				Symposium shall include—
									(A)representatives
				from eligible entities with existing rural training programs;
									(B)representatives
				from all eligible entities interested in developing the Program;
									(C)representatives
				from area health education centers;
									(D)representatives
				from the Health Resources and Services Administration; and
									(E)any other experts
				or individuals with experience in practicing medicine in underserved rural
				communities the Secretary determines appropriate.
									(g)RegulationsNot
				later than 60 days after the date of enactment of this section, the Secretary
				shall by regulation define underserved rural community for
				purposes of this section.
							(h)Supplement not
				supplantAny eligible entity receiving funds under this section
				shall use such funds to supplement, not supplant, any other Federal, State, and
				local funds that would otherwise be expended by such entity to carry out the
				activities described in this section.
							(i)Maintenance of
				effortWith respect to activities for which funds awarded under
				this section are to be expended, the entity shall agree to maintain
				expenditures of non-Federal amounts for such activities at a level that is not
				less than the level of such expenditures maintained by the entity for the
				fiscal year preceding the fiscal year for which the entity receives a grant
				under this section.
							(j)Authorization
				of appropriationsThere are authorized to be appropriated—
								(1)to carry out this
				section (other than subsection (f))—
									(A)$4,000,000 for
				fiscal year 2010;
									(B)$8,000,000 for
				fiscal year 2011;
									(C)$12,000,000 for
				fiscal year 2012;
									(D)$16,000,000 for
				fiscal year 2013; and
									(2)to carry out
				subsection (f), such sums as may be
				necessary.
								.
			
